Citation Nr: 1523000	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-18 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for cheek residuals (swelling of the cheek and jaw) due to an in-service tooth extraction.
 
3.  Entitlement to service connection for eye residuals (swelling and closure) due to an in-service tooth extraction.
 
4.  Entitlement to service connection for a shrapnel injury of the left forehead.
 
5.  Entitlement to service connection for cold injury residuals of the hands and feet.
 
6.  Entitlement to service connection for ingrown toenails, claimed as secondary to cold injury.

7.  Entitlement to a higher initial rating, in excess of 20 percent, for degenerative joint disease of the left knee.  

8.  Entitlement to a higher initial rating, in excess of 10 percent, for a left ankle condition with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction of the appeal was subsequently transferred to the RO in Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for cheek and eye residuals due to an in-service tooth extraction, a shrapnel injury of the left forehead, cold injury residuals of the hands and feet, and ingrown toenails, claimed as secondary to cold injury, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had combat service in the Korean War.

2.  PTSD is shown by a VA psychologist to be related to a fear of hostile military or terrorist activity



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The Board is granting service connection for PTSD.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, PTSD is not a "chronic diseases" listed under 38 C.F.R. § 3.309(a) and the Veteran has not been diagnosed with psychosis; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

	
(CONTINUED ON NEXT PAGE)

Service Connection Analysis

The Veteran contends that he engaged in combat with the enemy during his service in Korea during the Korean War.  He contends that PTSD is related to the in-service combat stressors.  The Board finds that the Veteran's identified stressors are related to combat or to a fear of hostile military or terrorist activity.  After a review of all the evidence, the Board finds that the Veteran has a current diagnosis of PTSD which is shown by a VA psychologist to be related to a fear of hostile military or terrorist activity.

The Veteran contends in a July 2008 statement that he engaged in combat during service in the Korean War.  He has reported that he served as a forward observer with the 1st Field Artillery Observation Battalion, and that he was stationed forward of the front lines to observe the enemy, direct attacks on their positions, and report damage.  He reported exposure to enemy artillery and heavy mortar fire.  During the course of VA mental health treatment in December 2007, the Veteran reported that his reconnaissance duty exposed him to constant enemy artillery fire.  

Service treatment records and service personnel records are not available for review; however, the Veteran has submitted a copy of his Form DD-214, which shows that he served in Battery A, 1st Field Artillery, Observation Battalion, and had service in Korea during the Korean War.  He was awarded the Korean Service Ribbon with three bronze service stars.  He has also submitted a buddy statement from an individual serving in the same unit who attests to the Veteran's account regarding his service.  The Board finds that the evidence for and against combat engagement is at least in equipoise, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran engaged in combat with the enemy and that the alleged stressors are related to combat.  Accordingly, the Board finds that the Veteran's lay statements are sufficient to verify the occurrence of his claimed combat stressors as they consistent with the circumstances of his Korean War service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise on the questions of whether the Veteran has PTSD, and whether such disorder was incurred in service.  Service treatment records are not available in this case.  VA treatment records show that the Veteran was initially evaluated for PTSD in December 2007, and at that time, reported that he had been suffering from symptoms of PTSD since his return from Korea.  

There is both favorable and unfavorable evidence with respect to whether the Veteran has a current diagnosis of PTSD related to an identified in-service stressor. The Veteran was afforded a VA examination to address PTSD in July 2011.  A mental status examination was completed; however, the VA examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria, reasoning that there were no behavioral or social changes, re-experiencing symptoms, heightened psychological arousal due to service, or any relationship to a fear of hostile military or terrorist activity.  The VA examiner indicated that the Veteran's identified stressor was not adequate to support a diagnosis of PTSD. The Board notes, however, that a claimed PTSD stressor was not clearly identified by the July 2011 examiner during the course of the examination.  

The favorable evidence includes a January 2014 medical opinion from the Veteran's VA treating psychologist who diagnosed the Veteran with PTSD related to Korean War combat trauma.  Stressors were stated to include, but were not limited to, being nearly killed by collapsing bunkers due to heavy shelling and exposure to sustained and unrelenting enemy attack on Pork Chop Hill and Hill 347.  Because the Veteran is shown to have engaged in combat with the enemy, the Board finds that his lay statements are sufficient to verify the occurrence of his claimed combat stressors.  Further, the Board finds that the January 2014 opinion tends to be supported by a diagnoses of PTSD shown in VA treatment records during December 2007 Mental Health Initial Evaluation completed by a resident nurse.  A complete in-service and psychiatric history was obtained at the time of the December 2007 mental health evaluation, and the Veteran was diagnosed with PTSD associated with his combat service in Korea.  

The Board finds that the January 2014 provided by the Veteran's treating VA psychologist, when considered with VA mental health treatment records, is probative as it was based on an accurate factual background, a discussion of the Veteran's combat service, and psychiatric evaluation of the Veteran.  See Reonal, 5 Vet. App. at 461; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  Moreover, the Board finds that the VA treating psychologist is familiar with the Veteran's history of psychiatric treatment.  The VA psychologist has provided DSM-IV diagnoses of PTSD related to the Veteran's combat service in Korea.  Moreover, the Board finds that a July 2011 VA examiner did not adequately identify the Veteran's claimed in-service stressor related to his combat experience during the Korean War.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has currently diagnosed PTSD related to a fear of hostile military or terrorist activity during the Korean War.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is granted.  


REMAND

The Veteran requested a hearing before a Decision Review Officer (DRO) in March 2014 to address the appeal for service connection for cheek residuals (swelling of the cheek and jaw) and eye residuals (swelling and closure) due to an in-service tooth extraction; a shrapnel injury of the left forehead; cold injury residuals of the hands and feet; and ingrown toenails, claimed as secondary to cold injury.  The record shows that the Veteran has not been afforded a DRO hearing and he has not withdrawn his DRO hearing request.  Accordingly, the Board finds that a remand is warranted so that a DRO hearing can be scheduled.

The Board remanded the appeal with respect to the above claims for service connection in January 2013 so the Veteran could be scheduled for a videoconference hearing before the Board at the RO.  The Veteran was scheduled for a June 2013 Board videoconference hearing.  There is additional evidence indicating that the Veteran should be afforded another opportunity for a Board hearing.  There is an indication in the record that the Veteran did not appear for the June 2013 hearing.  There is a September 2014 letter from the Veteran to his representative indicated that the the Veteran was advised to reschedule the hearing to Chicago so he could be represented by the individual.  The Veteran indicated that he had gotten no response or reschedule at that point.  In the April 2015 Informal Hearing Presentative, the Veteran's representative indicated that the Veteran should be afforded the requested Board hearing.  

The Veteran, indicated, in September 2014 correspondence that he submitted a NOD to the RO addressing the assigned initial ratings for his service-connected left knee and left ankle, but had not received a response to the NOD.  While the RO informed the Veteran, in January 2014 correspondence, that a NOD to the May 2013 rating decision had been received; to date, the RO has not issued a statement of the case addressing the Veteran's appeal.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect by issuing a statement of the case.  Thereafter, the claims file should be returned to the Board only if the Veteran perfects his appeal for a waiver of overpayment in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the case to the AOJ so that both the requested DRO and Board videoconference hearings can be scheduled to address the appeal for service connection for cheek residuals (swelling of the cheek and jaw) and eye residuals (swelling and closure) due to an in-service tooth extraction; a shrapnel injury of the left forehead; cold injury residuals of the hands and feet; and ingrown toenails, claimed as secondary to cold injury.  The AOJ should provide notice of any scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted.  The AOJ should take any additional development as deemed necessary.    

3.  The AOJ should issue a statement of the case addressing entitlement to a higher initial rating, in excess of 20 percent, for degenerative joint disease of the left knee and entitlement to a higher initial rating, in excess of 10 percent, for a left ankle condition with degenerative changes.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


